Appeal by the defendant from an amended judgment of the County Court, Orange County (Berry, J.), rendered January 19, 1994, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated the conditions thereof, upon his admission, and imposing a sentence of *567imprisonment upon his previous conviction of grand larceny in the fourth degree.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.